Citation Nr: 1820223	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen the previously denied claim for service connection for allergies.

3. Whether new and material evidence has been received to reopen the previously denied claim for service connection for fecal incontinence.

4. Entitlement to service connection for fecal incontinence, to include as due to herbicide exposure. 

5. Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) from the January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran appeared at a January 2018 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The issues of entitlement to service connection for erectile dysfunction and fecal incontinence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder was last denied in a February 2002 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

2. Evidence added to the record subsequent to the expiration of the appeal period is cumulative or redundant of evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.

3. The Veteran's claim for entitlement to service connection for allergies was last denied in a September 1993 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

4. Evidence added to the record subsequent to the expiration of the appeal period is cumulative or redundant of evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for allergies.

5. The Veteran's claim for entitlement to service connection for fecal incontinence was last denied in a November 1978 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

6. Evidence added to the record subsequent to the expiration of the appeal period is not cumulative or redundant of evidence previously of record and does raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for fecal incontinence.


CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2. New and material evidence has not been received to reopen the claim for entitlement to service connection for allergies.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. New and material evidence has been received to reopen the claim for entitlement to service connection for fecal incontinence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, a VCAA letter was sent to the Veteran in January 2011.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, VA examinations have been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.


II. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in January 2018.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his disabilities.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from DAV.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

III. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Acquired Psychiatric Disorder

The Veteran seeks to reopen a previously denied claim seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

The Veteran's original claim seeking compensation for an acquired psychiatric disorder was denied in a February 2002 rating decision because at the time of the Veteran's claim the evidence did not reveal any noted psychiatric diagnosis.  The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran requested to reopen this claim in October 2010.  In January 2013, the RO denied the Veteran's claim stating that the evidence received did not demonstrate a current disability.

Evidence added to the record since the February 2002 rating decision includes, in pertinent part, treatment records and a VA examination.  The Board finds that this evidence is new, as it has never previously been before agency decision makers.  However, the Board finds that this evidence is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  Specifically, the Veteran's treatment records and VA examination does not reveal that the Veteran has a current diagnosis of an acquired psychiatric disorder, to include PTSD. 

The Board has reviewed the Veteran's VA treatment records as well as the Veteran's May 2011 and June 2014 VA examinations.  Regarding the Veteran's treatment records, these records contain multiple negative results for depression and PTSD.  Additionally, no other acquired psychiatric disorders are present in the Veteran's treatment records.  Furthermore, the Board notes that at the Veteran's May 2011 VA examination, the examiner noted that although the Veteran met the criteria for mild memory impairment, the Veteran did not meet the criteria for a psychiatric condition, to include PTSD and depression, at the time of the examination.

Additionally, in June 2014, the Veteran underwent another VA examination.  Similarly, the examiner noted that the Veteran has never been, and is currently not, diagnosed with a mental disorder. 

Accordingly, the Board finds this evidence does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, and the appeal is not reopened.


Allergies

The Veteran seeks to reopen a previously denied claim seeking entitlement to service connection for allergies.

The Veteran's original claim seeking compensation for allergies was denied in a September 1993 rating decision because at the time of the Veteran's claim the evidence did not reveal any noted allergy diagnosis.  The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran requested to reopen this claim in October 2010.  In January 2013, the RO denied the Veteran's claim stating that the evidence received did not demonstrate a current disability. 

Evidence added to the record since the September 1993 rating decision includes, in pertinent part, VA treatment records and the Veteran's testimony at his January 2018 Board hearing.  The additional testimony provided by the veteran essentially duplicates his previously considered testimony.  The Veteran's contentions are cumulative and duplicative of his contentions of record at the time of the prior rating decision.  The evidence is not new, as the appellant had asserted such at the time of the previous rating decisions.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Additionally, the Board finds that this evidence is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  Specifically, the Veteran's treatment records do not reveal that the Veteran has a current diagnosis of an allergy disability. 

The Veteran contends that his allergies are related to his military service.  Specifically, the Veteran states that after separating from the military, he developed multiple allergies to chemicals.  The Veteran stated at his January 2018 Board hearing that he never had any allergy issues before entering the military and now he has allergic reactions, including weakness, after coming into contact with everyday chemicals.  

The Board has reviewed the Veteran's VA treatment records and acknowledges that the Veteran is noted to have allergies to medications.  However, there is no diagnosis of an allergy disability found in the Veteran's medical records.

Accordingly, the Board finds this evidence does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an allergy disability, and the appeal is not reopened.

Fecal Incontinence

The Veteran seeks to reopen a previously denied claim seeking entitlement to service connection for fecal incontinence.

The Veteran's original claim seeking compensation for fecal incontinence was denied in a November 1979 rating decision because at the time of the Veteran's claim the evidence did not reveal any noted fecal incontinence diagnosis.  The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran requested to reopen this claim in October 2010.  In January 2013, the RO denied the Veteran's claim stating that the evidence received was not new and material. 

Evidence added to the record since the November 1979 rating decision includes, in pertinent part, VA treatment records and Veteran statements that note that he has experienced incontinence since his military service.  The Board finds that this evidence is new, as it has never previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for fecal incontinence, and the claim is reopened.


ORDER

As new and material evidence has not been received, the request to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is denied. 

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for an allergy disability is denied. 

As new and material evidence has been received, the previously denied claim of entitlement to service connection for fecal incontinence is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Fecal Incontinence

The Veteran contends that his fecal incontinence is a result of his military service, specifically, exposure to herbicides in Vietnam.  At the Veteran's January 2018 Board hearing, he stated that he began having fecal incontinence immediately after separating from the military.  Additionally, the Veteran has provided lay evidence that he has had continued fecal incontinence since his separation from the military. 

The Veteran has not been afforded a VA examination in connection with his claim for fecal incontinence.  Therefore, the Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  

Erectile Dysfunction

The Veteran contends that his erectile dysfunction is a result of his military service; specifically, the Veteran argues that his exposure to herbicides in Vietnam caused his current erectile dysfunction.  At the Veteran's January 2018 Board hearing, the Veteran stated that his erectile dysfunction began approximately five years after separating from the military. 

In April 2011, the Veteran underwent a VA examination.  The examiner stated that although the Veteran is currently diagnosed with erectile dysfunction, it is less likely than not secondary to an in-service penile infection with soreness of the penis and small ulcers on the foreskin.  The examiner explained that the Veteran's in-service infection resolved with antibiotics.  Additionally, the examiner stated that the Veteran's erectile dysfunction only began ten years prior to the examination (over 30 years after the Veteran's military service) so there is no nexus between the penile infection and the erectile dysfunction.  The examiner concluded that the Veteran's erectile dysfunction is more likely caused by his cigarette smoking. 

However, the Veteran has contended throughout the record that his erectile dysfunction is related to herbicide exposure he encountered in Vietnam and not his in-service infection.  As this contention was not raised by the April 2011 examiner, the Board finds that an additional examination is required. 

Additionally, even though the Veteran is not entitled to service connection on the basis of the presumption in 38 C.F.R. § 3.309, VA must still consider whether the Veteran's disabilities are causally linked to service on a direct basis, to include herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C. §§ 1113 (b),1116; 38 C.F.R. § 3.303.  Upon remand, VA should obtain an examination and opinion to consider whether the Veteran's fecal incontinence and erectile dysfunction are related to herbicide exposure. 

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. Forward a copy of the Veteran's claims file, to include a copy of this Remand to a qualified VA medical professional for VA examinations.

After reviewing the Veteran's claims file, and with consideration of the Veteran's lay statements, a qualified medical professional is asked to address the following: 

a) Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's fecal incontinence began in service, was caused by service, or is otherwise related to his service, to include exposure to herbicides?

b) Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's erectile dysfunction began in service, was caused by service, or is otherwise related to his service, to include exposure to herbicides?

The examiner should consider the entire claims file.  The examiner should not base any opinions on the absence of service or post-service treatment records.  For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  Additionally, the Board concedes that the Veteran has been exposed to herbicides while in Vietnam. 

All opinions rendered by the examiner must be accompanied by a complete rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions. If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record. 

3. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

4. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


